OPINION
PER CURIAM.
Jeffrey Bey, a federal inmate, has filed a pro se petition for a writ of mandamus under 28 U.S.C. § 1651, asking this Court to compel the United States District Court for the Eastern District of Pennsylvania to docket Bey’s pleading titled “Application to Raise a Federal Question of Law Pursuant to Title 28 U.S.C. § 1331.” Bey contends that the district court “refuses to file and docket” this pleading. Petition at 1.
Mandamus is available in extraordinary circumstances only. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.2005). Bey has not shown any basis for mandamus relief. The docket sheet for E.D. Pa.Crim. No. 02-cr-00684 reflects that Bey’s “Application to Raise a Federal Question” was in fact docketed and filed on September 28, 2011, and the same pleading was docketed and filed again on two additional occasions after Bey had resubmitted it. See Docket Entries 104-106. Thus, contrary to Bey’s suggestion, the district court has not refused to docket and file his pleading. Accordingly, we will deny the petition for a writ of mandamus.